Title: From Alexander Hamilton to William Short, 15 March 1793
From: Hamilton, Alexander
To: Short, William



Treasury DepartmentPhiladelphia March 15th 1793
Sir

You will find inclosed a duplicate of a letter from me to you of the 1st of February, and a copy of one from me of this date to our Bankers at Amsterdam.
I was not insensible to the judicious views, which led you to desire, that the united States might not place themselves in a situation to be obliged to retrograde, with regard to the rate of Interest. And I shall be sorry, if the arrangements made here have interfered with the execution of them; as appears to be now probable. An expectation of a more favourable state of the market, and a reluctance to incur a further loss of interest on the monies which remained on hand of former loans has led to the course which has been pursued.
The present price of Bills enables me to invest monies for the intended remittance with a gain of about seven per cent which will be a partial indemnification for other disadvantages.
The enclosed extract from the minutes of the House of Representatives will inform you of the result of the affair, about which I wrote to you not long since by way of England. ’Tis to be lamented, that already the spirit of party has made so great a progress in our infant Republic. But it is at the same time a source of consolation, that it, as yet, has its bounds—and that there are many who will only go a certain length in compliance with its dictates.
With much real consideration & esteem   I am   Sir   Your obedient Servant

Alex Hamilton
William Short EsqrMinister Resident at the Hague

